UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-2163


BANK OF AMERICA,

                      Plaintiff – Appellee,

          v.

FLORINE BEESON; HENRY BEESON,

                      Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:15-cv-02926-RMG)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Florine Beeson, Henry Beeson, Appellants Pro Se. William Price
Stork, BROCK & SCOTT, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      The    Appellants,        Florine    and    Henry     Beeson,    removed        their

state foreclosure action to federal court pursuant to 28 U.S.C.

§ 1446      (2012).       The     district       court     adopted    the    magistrate

judge’s recommendation and remanded the case back to state court

for lack of subject matter jurisdiction pursuant to 28 U.S.C.

§ 1447(c) (2012).         Appellants seek to appeal that order and the

Appellee filed a motion to dismiss the appeal.

      The district court’s order of remand is not reviewable by

this court.       See 28 U.S.C. § 1447(d) (2012); see also E.D. ex

rel. Darcy v. Pfizer, Inc., 722 F.3d 574, 579 (4th Cir. 2013)

(section 1447(d) prohibits review of all remand orders pursuant

to § 1447(c)      “regardless of ‘whether or not that order might be

deemed      erroneous     by     [us].’”         (quoting     Thermtron      Prods.     v.

Hermansdorfer, 423 U.S. 336, 351 (1976)).                    Accordingly, we grant

the   Appellee’s        motion     to   dismiss      the    appeal     and     deny    the

Appellants’      motions        for     injunctive       relief      pending     appeal,

default judgment, and emergency relief.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.



                                                                               DISMISSED



                                             2